Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed June 2, 2022. 
	
Amendments
           Applicant's response and amendments, filed June 2, 2022, to the prior Office Action is acknowledged. Applicant has amended Claim 1.
Claims 1-12 are pending.

Election/Restrictions
Applicant has elected the following species, wherein the alternative additional method step is condition replacement stem cells in vitro, as recited in Claims 4-5 and 12. 

Claims 1-12 are pending.
	Claims 8 and 10-11 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-7, 9, and 12 are under consideration. 

Priority
This application is a 371 of PCT/US2017/041088 filed on July 7, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/365,492 filed on July 22, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on April 30, 2019 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below a plurality of references previously cited in Applicant’s co-pending application(s). 
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the references previously cited in Applicant’s co-pending application(s) are not provided with the instant Office Action because it is presumed that Applicant and/or Applicant’s representative already has a copy of said publications. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Objections
1. 	Claim 1 is objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	Claims 3-5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 3, 5 and 12, the claims recite wherein the mobilized target cells are collected and stored or conditioned.
As a first matter, Claim 3 appears to suffer from ambiguity for want of a comma or semi-colon to avoid the ambiguity that a missing serial comma would otherwise create. See, for example, O'Connor v. Oakhurst Dairy. It is unclear if the conditioning step is to be performed in combination with the collecting and/or storage step(s), without the collecting and/or storage step(s), or while the target cells are still within the subject, to wit, prior to the mobilization step (a) and/or prior to the removal step (b). 
As a second matter, it is unclear as to the metes and bounds of what would be considered “conditioned”. It is unclear what kind of condition is intended and to what extent the cells is “conditioned”. It is unclear that would be the criteria of the term “conditioned”. It is unclear what has been done to the stem cells such that the cells are “conditioned”. That which does/does not constitute “conditioned” is considered an arbitrary and subjective determination.

	With respect to Claim 4, the claim recites wherein the replacement stems have been manipulated ex vivo. It is unclear as to the metes and bounds of what would be considered “manipulated ex vivo”. It is unclear what kind of manipulation is intended and to what extent the cells is “manipulated”. It is unclear that would be the criteria of the term “manipulated”. It is unclear what has been done to the replacement stem cells ex vivo. That which does/does not constitute “manipulated” is considered an arbitrary and subjective determination. 
The Examiner notes the phrase “replacement stems” should be “replacement stem cells”. See Claim 5, for example.

With respect to Claim 5, the claim recites the limitation "conditioned" in reference to Claim 4.  There is insufficient antecedent basis for this limitation in the claim because Claim 4 does not recite “condition”, nor that the ‘manipulated’ step is a conditioning step.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Appropriate correction is required. 

3. 	Claims 1-7, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method of stem cell rejuvenation, the method comprising the step of administering an effective amount of replacement stem cells to the subject. 
"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is 'necessary to give life, meaning, and vitality' to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). MPEP §2111.02
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase “stem cell rejuvenation” is considered to render the claim indefinite because the metes and bounds of “rejuvenation” is unclear and the specification does not clearly redefine the term.
[0005, 53] discloses “blood cell rejuvenation” via hematopoietic stem cell transplantation. Thus, the phrase “stem cell rejuvenation” appears to be Applicant’s lexicography for art-recognized hematopoietic stem cell transplantation. The blood cells (which are differentiated cells, not stem cells) are rejuvenated, not the stem cells. 
However, [0009] discloses the replacement stem cells are…rejuvenated stem cells. See also [0028, 49]. Instant Claim 1 fails to recite a step of rejuvenating the replacement stem cells. Thus, it appears that Claim 1 is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
It is unclear what object cell(s)/cell type(s) is/are to be rejuvenated, which renders the claim indefinite.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

4. 	Claims 1-7, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method of stem cell rejuvenation, the method comprising the step of administering an effective amount of replacement stem cells to the subject. 
An effective amount to do what?
The claim denotes that not all amounts of the thus-administered replacement stem cells are ‘effective’.
The recitation implies a genus of undisclosed phenotypes and cell numbers (syn. amount) to be administered by which “effective amount” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
[0003] discloses “extend lifespan and delay cancers, dementias, and other age-related diseases”.
[0004] discloses vague and subjective therapeutic language of “increasing healthspan and lifespan”.
[0005] discloses intervention of poor tissue oxygenation, impaired hemostasis, decreased immune protection, increased chronic inflammation, immune activation, and tumorigenesis.
[0046] discloses treatment of skin wounds.
[0065] discloses consuming more food and increased body weight.
[0067] discloses a lack of decline in locomotor activity with age.
[0068] discloses an apparent increase in lifespan for the mouse subjects.
[0071] discloses “improving healthy aging” and “extend mean and maximum lifespans”. 
If there are multiple ways to measure “effective amount”, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

5. 	Claim(s) 1-7, 9, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a method of stem cell rejuvenation, the method comprising the steps of 
(a) administering at least one stem cell mobilization agent to a subject, wherein a target stem cell population migrates from host niches into the subject's blood;
(b) removing the mobilized target stem cells from the subject; and
(c) administering an effective amount of replacement stem cells to the subject. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The breadth of the claimed target stem cells includes adipose stem cells [0032], neural stem cells, and mesenchymal stem cells. 
The prior art fails to teach mobilizing of adipose stem cells, neural stem cells, nor mesenchymal stem cells into the blood, thereby allowing the artisan to remove said stem cells from the subject’s blood, e.g. via apheresis. 
The specification fails to make up for this deficiency. Rather, the only example is mobilization of hematopoietic stem cells into the blood, thereby allowing the artisan to remove said hematopoietic stem cells from the subject’s blood, e.g. via apheresis. 

The breadth of the replacement stem cell administration step encompasses intravenous, intraperitoneal, oral, topical, subcutaneous, intradermic, and intramuscular routes [0045-46, 48].
Nitahara et al (Long-term Engraftment of Multipotent Mesenchymal Stromal Cells That Differentiate to Form Myogenic Cells in Dogs With Duchenne Muscular Dystrophy, Molecular Therapy 20(1): 168-177, 2012) is considered relevant prior art for having taught intramuscular administration of mesenchymal stem cells (pg 170, col. 2, “MSCs…intramuscular injection”), whereby said MSCs differentiate into myogenic cells (Title; pg 172, col. 2, “transplanted…MSCs…were converted to myogenic cells”, “engraftment, differentiation…by the transplantation of…MSCs”). 
Thus, the ordinary artisan would understand the replacement stem cells administered, e.g. intramuscular route, would differentiate into muscle cells, but not remain stem cells, and thus would not achieve rejuvenated stem cells upon transplantation into the subject. 
The specification fails to disclose administration of replacement stem cells via intraperitoneal, oral, topical, subcutaneous, intradermic, or intramuscular routes, thereby necessarily and predictably achieving the recited functional property of rejuvenated stem cells. Rather, the working examples administer the hematopoietic stem cells to the subject via intravenous administration, thereby refilling the bone marrow and re-establishing hematopoiesis in the transplanted subject.

Claim 1 recites the step of administering an effective amount of replacement stem cells to the subject. 
An effective amount to do what?
The claim denotes that not all amounts of the thus-administered replacement stem cells are ‘effective’.
The recitation implies a genus of undisclosed phenotypes and cell numbers (syn. amount) to be administered by which “effective amount” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
[0003] discloses “extend lifespan and delay cancers, dementias, and other age-related diseases”.
[0004] discloses vague and subjective therapeutic language of “increasing healthspan and lifespan”.
[0005] discloses intervention of poor tissue oxygenation, impaired hemostasis, decreased immune protection, increased chronic inflammation, immune activation, and tumorigenesis.
[0046] discloses treatment of skin wounds.
[0065] discloses consuming more food and increased body weight.
[0067] discloses a lack of decline in locomotor activity with age.
[0068] discloses an apparent increase in lifespan for the mouse subjects.
[0071] discloses “improving healthy aging” and “extend mean and maximum lifespans”

The specification fails to disclose a first amount of replacement stem cells that, upon administration via the enormous genus of anatomical routes, is not “an effective amount”, as opposed to a second amount of replacement stem cells that, upon administration via the enormous genus of anatomical routes, is necessarily and predictably “an effective amount”. 
The specification fails to disclose a first amount of replacement stem cells that is necessarily and predictably “an effective amount” so as to, e.g. delay dementia, as opposed to a second amount of replacement stem cells that is necessarily and predictably “an effective amount” to, e.g. improve immune protection. 
The specification fails to disclose what modification(s) to a first amount of replacement stem cells that is unable to increase lifespan transforms said first amount of replacement stem cells into one that is now capable of increasing lifespan.
The specification fails to disclose a first amount of replacement stem cells that, e.g. administered orally, is not “an effective amount” to, e.g. delay cancer, as opposed to a second amount of replacement stem cells that, e.g. administered topically, is necessarily and predictably “an effective amount” to, e.g. extend mean lifespan.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of biologically distinct target stem cells and the broad genus of biologically distinct replacement stem cells, whereby the broad genus of biologically distinct replacement stem cells are administered in the broad genus of anatomically distinct routes so as to necessarily and predictably deliver “an effective amount” for the enormous genus of disclosed hypothetical phenotypic results, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claims 1-4, 6-7, and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yannaki et al (Exp. Hematol. 34: 1583-1587, 2006; of record in Applicant’s prior application 15/308915) in view of Broytman et al (U.S. 2008/0267925), and Rajvanshi et al (Gastroenterology 111: 1092-1102, 1996; of record in Applicant’s prior application 15/308915). 
Determining the scope and contents of the prior art.
Claim interpretation: the preamble phrase “stem cell rejuvenation” is interpreted to mean and be synonymous with the art-recognized phrase “stem cell transplantation”. 
With respect to Claim 1, Yannaki et al is considered relevant prior art for having taught a method of non-cytotoxic stem cell transplantation, the method comprising the steps of:
(a) administering at least one stem cell mobilization agent to a subject, wherein a target stem cell population migrates from host niches into the subject's blood;
(b) removing the mobilized target stem cells from the subject;
(c) administering an effective amount of replacement stem cells to the subject; and
(d) repeating steps (a)-(c), a treatment cycle, three times (pg 1583, col. 2, last ¶; Figure 1).

Yannaki et al do not teach ipsis verbis the phrase “stem cell rejuvenation”. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02 In the instant case, Yannaki et al perform the positively recited action-taking steps, and thus it is considered that “stem cell rejuvenation” in the subject is but a natural cell biological process that naturally flows from the positively recited action-taking steps of the stem cell transplantation.

Yannaki et al do not teach step (d) to be repeated four or more times. However, prior to the effective filing date of the instantly claimed invention, Broytman et al is considered relevant prior art for having disclosed a method of transplanting therapeutic cells, wherein the subject received one, two, three, or four transplants (Example 14, [0187-188]).
Rajvanshi et al is considered relevant prior art for having taught the scientific concept that a positive correlation exists between repeated administration of a therapeutic cell population and the therapeutic outcome (pg 1095, col. 2, Results “Liver Repopulation Progressively Increases With Repeated Hepatocyte Transplantation”; Table 1, as many as three transplantations), and that repeated transplantation is safe (pg 1097, col. 1). 

Neither Yannaki et al, Broytman et al, nor Rajvanshi et al teach/disclose the cell transplantation method to comprise using administration of chemotherapy or irradiation to the subject prior to administering….replacement cells to the subject.

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in stem cell biology, medicine, anatomy and physiology, genetics and gene therapy, and stem cell therapies. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Yannaki et al to comprise the step of repeating the treatment cycle four or more times, as disclosed by Broytman et al, with a reasonable expectation of success because those of ordinary skill in the art have long-recognized that it is basic biological fact and clinical reality that some patients will require four or more treatment cycles comprising stem cell transplantation, e.g. due to graft failure or to achieve the desired therapeutic outcome for the treatment of their disease, as demonstrated by Broytman et al and Rajvanshi et al.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Yannaki et al taught the stem cells are removed by apheresis (syn. leukaphereses; pg 1583, col. 2, last ¶). 
With respect to Claim 3, Yannaki et al taught the mobilized stem cells are collected and stored (pg 1583, col. 2, “stem cells were collected”, “collected cells were administered after having been thawed” (syn. stored); pg 1584, col. 1, “reinfusion of collected blood stem cells”). 
With respect to Claim 4, Yannaki et al taught the mobilized stem cells are manipulated ex vivo (pg 1583, col. 2, “stem cells were collected”, “collected cells were administered after having been thawed” (syn. stored); pg 1584, col. 1, “reinfusion of collected blood stem cells”). 
With respect to Claim 6, Yannaki et al taught wherein the target stem cells are hematopoietic stem cells (pg 1583, col. 2, last ¶).
With respect to Claim 7, Yannaki et al taught wherein the replacement stem cells are hematopoietic stem cells (pg 1583, col. 2, last ¶).
With respect to Claim 9, Yannaki et al taught the mobilization agent is G-CSF (pg 1583, col. 2, last ¶).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

7. 	Claims 1-7, 9, and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yannaki et al (Exp. Hematol. 34: 1583-1587, 2006; of record in Applicant’s prior application 15/308915) in view of Broytman et al (U.S. 2008/0267925), and Rajvanshi et al (Gastroenterology 111: 1092-1102, 1996; of record in Applicant’s prior application 15/308915), as applied to Claims 1-4, 6-7, and 9 above, and in further view of Zon et al (WO 12/174522; of record).
Determining the scope and contents of the prior art.
With respect to Claim 5, Yannaki et al taught wherein the replacement stem cells are autologous (isolated from the patient) (pg 1583, col. 2, last ¶).
Yannaki et al do not teach wherein the replacement stem cells are conditioned autologous stem cells prior to administration to the subject.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 1, 3, 5, and 12, Zon et al is considered relevant prior art for having disclosed a method of non-cytotoxic stem cell transplantation in a subject, the method comprising the steps of:
(a) administering at least one stem cell mobilization agent, to wit, AMD3100 and a CXCR4 antagonist to the subject [e.g. 00014-15], wherein a target stem cell population migrates from host bone marrow niches into the subject's blood forming vacant bone marrow niches ([000165], “stem cell release into the peripheral blood from the bone marrow” (syn. forming vacant bone marrow niches);
(b) removing the mobilized target stem cells from the subject (e.g. [00014], “stem cells may be harvested by apheresis”), wherein competition for vacant bone marrow niches is reduced;
(c) administering genetically engineered replacement stem cells to the subject (the stem cells are used for gene therapy, e.g. [00034, 158], while the endogenous stem cells are mobilized into the subject’s blood, e.g. [000174], administering the mobilization agent(s) to increase HSC engraftment to a “subject in need thereof (e.g., a subject about to…[undergo] HSC transplantation”, hence administering the agent(s) prior to administering the HSCs; [000342], pg 82, item 17; pg 83, item 26, “the subject is administered a population of HSCs prior to, during, or after administration of the [stem cell mobilization agent]”, to enhance HSC engraftment [000154], wherein the genetically engineered replacement stem cells engraft into the vacant bone marrow niches in the subject; and
(d) repeating steps (a)-(c) two or more times, e.g. repeated cycles [000315]; 
wherein, the method does not include administering a cytotoxic conditioning agent to the subject.
Zon et al disclosed wherein the HSCs are contacted with an agent (syn. conditioned), e.g. CXCR4 antagonist, ex vivo prior to transplantation so as to increase HSC engraftment [000175].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Yannaki et al to further comprise the step of conditioning the stem cells ex vivo, as disclosed by Zon et al, in a method of non-cytotoxic stem cell transplantation with a reasonable expectation of success because Zon et al disclosed that the ex vivo pre-conditioning step increases HSC engraftment [000175], as demonstrated in Table 2 results.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Yannaki et al taught the stem cells are removed by apheresis (syn. leukaphereses; pg 1583, col. 2, last ¶). 
Zon et al disclose wherein the mobilized target stem cells are removed by apheresis [00014]. 
With respect to Claim 3, Yannaki et al taught the mobilized stem cells are collected and stored (pg 1583, col. 2, “stem cells were collected”, “collected cells were administered after having been thawed” (syn. stored); pg 1584, col. 1, “reinfusion of collected blood stem cells”). 
Zon et al disclosed wherein the mobilized stem cells are collected, stored and/or manipulated ex vivo (e.g. [000153, 173]).
With respect to Claim 4, Yannaki et al taught the mobilized stem cells are manipulated ex vivo (pg 1583, col. 2, “stem cells were collected”, “collected cells were administered after having been thawed” (syn. stored); pg 1584, col. 1, “reinfusion of collected blood stem cells”). 
Zon et al disclosed wherein the mobilized stem cells are collected, stored and/or manipulated ex vivo (e.g. [000153, 173]).
With respect to Claim 6, Yannaki et al taught wherein the target stem cells are hematopoietic stem cells (pg 1583, col. 2, last ¶).
Zon et al disclose wherein the target stem cells are hematopoietic stem cells (Abstract). 
With respect to Claim 7, Yannaki et al taught wherein the replacement stem cells are hematopoietic stem cells (pg 1583, col. 2, last ¶).
Zon et al disclose wherein the replacement stem cells are hematopoietic stem cells (Abstract)
With respect to Claim 9, Yannaki et al taught the mobilization agent is G-CSF (pg 1583, col. 2, last ¶).
Zon et al disclose wherein a mobilization agent is granulocyte-colony stimulating factor (G-CSF) [00027, 120-121, 139].
With respect to Claim 5, Yannaki et al taught wherein the replacement stem cells are autologous (isolated from the patient) (pg 1583, col. 2, last ¶).
Zon et al disclose wherein the replacement stem cells are either autologous (isolated from the patient) or allogenic (isolated from a donor) [00016, 154].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (WO 15/171852; published November 12, 2015; filed May 7, 2015; priority to May 8, 2014) is considered relevant prior art for having disclosed serial transplantation of hematopoietic stem cells in mice, without subjecting the mice to chemotherapeutic or irradiation conditioning during the process of stem cell rejuvenation, wherein the serial transplantation procedure was repeated as many as eight (8) times (pgs 28-29, Example 1, Table 1). 
However, Li et al is Applicant’s own work, and thus is considered to be an exception under 35 U.S.C. 102(b)(1) and 102(b)(2).

Wekerle et al (Nature 6(4): 464-469, 2000; of record in Applicant’s prior application 15/308915) is considered relevant prior art for having taught the ability to successfully perform transplantation of bone marrow stem cells that give rise to hematopoietic stem cells from a first (donor) C57BL/6 B10.A inbred mouse into a second (recipient) C57BL/6 inbred mouse, wherein the method does not use administration of chemotherapy or irradiation to the subject prior to administering the replacement stem cells to the subject (pg 468, Methods). 
Thus, prior to the filing date of the instant application, those of ordinary skill in the art were previously aware of the scientific and technical concepts of transplanting hematopoietic stem cells without performing a conditioning step that is cytoablative. 

The instant specification discloses the use of G-CSF and AMD3100 as demonstrative stem cell mobilization agents of the instantly claimed invention (Example 1, [0064]). 
Flomenberg et al (Blood 106(5): 1867-1874, 2005; of record in Applicant’s prior application 15/308915) is considered relevant prior art for having taught that the use of G-CSF with AMD3100 is superior to G-CSF for mobilizing stem cells and promoting autologous stem cell transplantation engraftment. 

Milone et al (Bone Marrow Transplantation 35: 521-522, 2005; of record in Applicant’s co-pending application 16/900178) is considered relevant prior art for having taught transplantation of hematopoietic stem cells to a patient, whereby the HSC transplantation was performed in the absence of a cytotoxic conditioning agent (pg 521, col. 2, “without any prior immunosuppressive treatment”, “not preceded by immunosuppression”). Milone et al taught that HSC transplantation in the absence of immunosuppressive treatment can avoid some of the risks of graft dysfunction caused by drugs toxic to HSCs, whereby their report “underlines that a CD34+ selected [transplantation] without any prior immunosuppressive treatment may be a risk free and effective treatment of graft failure after allogeneic bone marrow transplantation” (pg 522, col. 1). 

Aiuti et al (Immunol. Res. 44: 150-159, 2009; of record in Applicant’s co-pending application 16/900178) is considered relevant prior art for having taught stem cell transplantation methods, whereby mobilization agents are used “to ‘make space’ in the bone marrow, in order to increase the engraftment of the gene-corrected HSC” (pg 153, last ¶). 

Purton et al (Nature Medicine 12(6): 610-611, 2006; of record in Applicant’s co-pending application 16/900178) is considered relevant prior art for having taught that the use of G-CSF to mobilize hematopoietic stem cells from the bone marrow into the periphery (pg 610, col. 1) was previously recognized to naturally create vacant niches in the bone marrow (pg 611, col. 3, “vacancy in the hematopoietic niche”).

Shiozawa et al (Clin. Cancer Res. 17(17): 5553-5558, 2011; of record in Applicant’s co-pending application 16/900178) is considered relevant prior art for having taught that the use of G-CSF to mobilize hematopoietic stem cells from the bone marrow (e.g. pg 5554, col. 1) was previously recognized to naturally create vacant niches in the bone marrow (pg 5555, col. 1, “the vacant niche following the mobilization of HSCs out of the niche”).

Moon et al (U.S. 2006/0147435) is considered relevant prior art for having disclosed hematopoietic stem cells (Figure 1) for the treatment of a non-cancerous disease, e.g. cirrhosis of the liver [0016, 18].

Conclusion
9. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633